Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-11, 15, 21-24, 26-28, 30, 32-34, 36 and 38-39 is pending.
Claims 10-11,15 is withdrawn.
Claims 21-24, 26-28, 30, 32-34,36 and 38-39 is rejected.
	Applicants response filed 12/28/2021 has been received and entered in the application.  
Action Summary
Claim 22, 30, 32-34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn due to applicant’s amendment of claims.
Claim(s) 21-24, 26-28, 30, 32-34, 36 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onogi (U.S. Publication 2011/0059950) of record and Gout (Abnormal Expression of the Pre-mRNA Splicing Regulators SRSF1, SRSF2, SRPK1 and SRPK2 in Non Small Cell Lung Carcinoma, PLOS ONE, Oct 2012, Vol 7, Issue 10, pages 1-14) is maintained.

Reminder
EXAMINER’S NOTE:  The treatment of Rhabdomyosarcoma with formula I is novel in view of applicant’s persuasive arguments.
Since the elected specie of Rhabdomyosarcoma has been found novel, the search has been expanded to other cancers as disclosed in instant claim 21 and 22.  

Response to Arguments

Applicant’s argue that based on Onogi '950, one of ordinary skill in the art would NOT recognize that the statement in paragraph [0008] of Onogi '950 indicates that the compounds disclosed in Onogi '950 exhibit inhibitory activity against SRPK. One of ordinary skill in the art would naturally understand that only the compounds disclosed in "W02005/063293" referred to in paragraph [0008] exhibit the SRPK inhibitory activity.  This argument has been fully considered but has not been found persuasive.   Onogi specifically recite “the present inventors have discovered that a group of compounds including compounds represented by the following formulae exhibit inhibitory activity against SRPK, which is a kinase and thus have antiviral effects, as disclosed in International Patent Publication Pamphlet WO 2005/063293”.  Therefore, Onogi specifically states that the compounds as recited in Onogi does exhibit SRPK inhibitory activity.  
Applicants argue that WO2005/063293 discloses that the compound is represented by formula I, but does not disclose that W represents the following substituent group (a).  And applicant further argues that the examples of ‘293 document does not disclose the compounds as instantly claimed.  These arguments have been fully considered but has not been found persuasive.   WO2005/063293 is NOT disclosed in the previously presented rejection.  And Onogi teaches compound 23, wherein the highlighted portion is “Q” in both the general and compound 23 as shown below.  Onogi teaches that “Q” may be --C(O)--, --C(S)--, --SO2--, --C(O)NHC(O)--, --C(S)NHC(O)--, or --C(O)NHC(S)—(paragraph 0064, claims 7 and 9).   It would have 2 as the “Q” to arrive at the instantly claimed compound.  One would have been motivated to select SO2 because Onogi teaches that SO2 may be employ and is selected from a small markush group in which exhibit SRPK inhibitory activity with a reasonable expectation of success absence to the contrary. 
   
Previous Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 21-24, 26-28, 30, 32-34, 36 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onogi (U.S. Publication 2011/0059950) of record and Gout (Abnormal Expression of the Pre-mRNA Splicing Regulators SRSF1, SRSF2, SRPK1 and SRPK2 in Non Small Cell Lung Carcinoma, PLOS ONE, Oct 2012, Vol 7, Issue 10, pages 1-14) both are of record.

Onogi teaches that these compounds exhibit inhibitory activity against SRPK, which is a kinase (paragraph 0008).
Onogi teaches the following general compound:

    PNG
    media_image1.png
    206
    217
    media_image1.png
    Greyscale
(paragraph 0060 and claim 6)


    PNG
    media_image2.png
    215
    245
    media_image2.png
    Greyscale
(Compound 23, claims 8 and 10), wherein the highlighted portion is “Q” in both the general and compound 23.  Onogi teaches that “Q” may be --C(O)--, --C(S)--, --SO2--, --C(O)NHC(O)--, --C(S)NHC(O)--, or --C(O)NHC(S)—(paragraph 0064, claims 7 and 9).  

Onogi does not expressly teach the specific compound (as in instantly claims 28 and 34) nor treating cancer.
Gout teaches that that the SR-phosphorylating kinases SRPK1 and SRPK2 are upregulated in 92% and 94% of lung adenocarcinoma (ADC) as well as in 72% and 68% of squamous cell lung carcinoma (SCC), respectively. P-SRSF2 and SRPK2 scores are correlated in ADC (p = 0.01). Using lung adenocarcinoma cell lines, we demonstrate that SRSF1 overexpression leads to a more invasive phenotype, evidenced by activation of PI3K/AKT and p42/ 44MAPK signaling pathways, increased growth capacity in soft agar, acquisition of mesenchymal markers such as E cadherin loss, vimentin and fibronectin gain, and increased resistance to chemotherapies. Finally, we provide evidence that high levels of SRSF1 and P-SRSF2 proteins are associated with extensive stage (III–IV) in ADC (abstract).
2 as the “Q” to arrive at the instantly claimed compound.  One would have been motivated to select SO2 because Onogi teaches that SO2 may be employ and is selected from a small markush group.  Additionally, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c) (MPEP 2144.09).
	It would have been obvious to one of ordinary skills in the art to employ N-(2-((4aS,8aR)-octahydroisoquinolin- 2(1H)-yl) -5-trifluoromethyl)phenyl)benzenesulfonamide to treat cancer (in need thereof, because a subject that has cancer is in need of treatment) (e.g. lung cancer).  One would have been motivated to employ N-(2-((4aS,8aR)-octahydroisoquinolin- 2(1H)-yl) -5-)trifluoromethyl)phenyl)benzenesulfonamide to treat cancer (e.g. lung cancer) because it is known in the art that employ N-(2-((4aS,8aR)-octahydroisoquinolin- 2(1H)-yl) -5-)trifluoromethyl)phenyl)benzenesulfonamide is useful in inhibiting activity against SRPK as taught by Onogi and that there is an increase of SRPK in lung cancer as taught by Gout. Therefore, in administering N-(2-((4aS,8aR)-octahydroisoquinolin- 2(1H)-yl) -5-
	It would have been obvious that upon administering the N-(2-((4aS,8aR)-octahydroisoquinolin- 2(1H)-yl) -5-)trifluoromethyl)phenyl)benzenesulfonamide to a subject to treat cancer as taught by Onogi would consequently results in program death of cells of the cancer (e.g. lung cancer) (by enhancing phosphorylation of AMP-activated protein Kinase) with the same administration of the compound (e.g. same treatment) to treat cancer (e.g. same patient population) with a reasonable expectation of success absence evidence to the contrary.  The mechanism of action (e.g. enhancing phosphorylation of AMP-activated protein Kinase) does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
 For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Claims 21-24, 26-28, 30, 32-34,36 and 38-39 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.